DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of July 12, 2022, has been received and entered into the electronic case file. 
A certified copy of foreign application EM007827803 was received on July 21, 2022. 
The amendment to the title acts to overcome the previously given objection to the title.  The title is now “Finger Ring” consistently throughout the application and the objection has now been withdrawn.
The amendment to the reproductions does not overcome the previously given objection to the reproductions.
The amendment to the reproductions acts to overcome the previously given rejection under 35 USC 112 (a) and (b). The rejection has now been withdrawn.
The previously given rejection under 35 USC 102(a)(1) over GB 9007827803-0001 has now been withdrawn because the applicant has perfected their claim to foreign priority.
Objection to the Reproductions
The amended reproductions received on July 12, 2022,  are objected to due to the following: 
The numbering of the reproduction views is objectionable because it is not in the required format. Numbering of reproductions in an international design application should be by design and view number separated by a dot. Applicant should amend the reproduction figure labels to read 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, and 1.7. See 37 CFR 1.1026 and Administrative Instruction 405. 

    PNG
    media_image1.png
    490
    621
    media_image1.png
    Greyscale

The quality of the drawings will not permit the publication of all details because the lines in the reproductions are too light, blurry, uneven and overlapped in some areas. Hague Rule 9 (2)(a) states:
“Reproductions shall be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication.”
Applicant should amend the reproductions to improve the line quality so the lines are darker, have even line weight, do not overlap, and are in-focus. Examples of insufficient reproduction quality are indicated in the annotated figures below. See 37 CFR 1.1026.

    PNG
    media_image2.png
    1032
    1010
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    544
    media_image3.png
    Greyscale

Objection to the Specification
The specification is objectionable due to the following reasons:
There is a description of broken lines, but no broken lines are present in the drawings. For accuracy, applicant should delete the broken line description that follows the description for reproduction 1.7. 

There is typographical error in the description for reproduction 1.1. For proper form, applicant should amend the description for 1.1 as follows:

Fig. 1.1 is an orthographic view of a finger ring showing the claimed design.

When applicant re-ordered the views in the previous amendment and amended the figure descriptions, they submitted two inconsistent versions of the figure descriptions in one document.  
Fig. 1.4 is described both as a front view and a right view
Fig. 1.5 is described both as a back view and a left view.
Fig. 1.6 is described both as a left view and a front view
Fig. 1.7 is described both as a right view and a back view.
Reproduction 1.3 can't be the bottom view if 1.2 is the top view. 
Reproduction 1.7 can't be the back view if 1.2 is the top view.
Applicant should amend the descriptions so they clearly and consistently describe the point of view of the drawings.
Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the exact three-dimensional appearance of the ring cannot be determined due to a lack of clarity regarding the shape, contours, and proportions between the reproductions. Specifically:
The proportions of the ring shank in Figs. 1.4 and 1.5 do not correspond with Figs. 1.2 and 1.7. The ring shank is shorter in Figs. 1.4 and 1.5, than it is in Figs. 1.2 and 1.7. See “1” in the annotated figure below.

    PNG
    media_image4.png
    422
    1154
    media_image4.png
    Greyscale

The contours on the inside of the ring in Fig. 1.6 do not correspond to what is shown in the other views. The contours of the domed bottom of the setting, which is visible in Figs. 1.2, 1.4, 1.5, and 1.7, and the contours of the setting’s intersection with the shank of the ring, are not shown in Fig. 1.6 in the areas noted with arrows below, where they would be expected to occur.

    PNG
    media_image5.png
    712
    910
    media_image5.png
    Greyscale

Due to the questions raised by the inconsistencies in the proportions, contours and shape of the design between the reproductions, the claim is indefinite and nonenabling. Applicant may attempt to overcome the rejection by ensuring the reproductions are consistent throughout all views.
Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922